DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 November 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 7, and 9, the phrases "in particular" and “preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the limitations following the phrases are not considered as part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kundinger et al. (U.S. Patent Application Publication 2004/0232601).  Regarding Claim 1, Kundinger et al., hereafter “Kundinger,” shows that it is known to have an arrangement of a thermoforming machine (figure) wherein the arrangement has a deposition device (element 16) and a loading device having a table device (element 22A, B) and a movable loading unit (element 28A), wherein the loading unit has a first section (22A) and a second section (element 32).
Regarding the method limitations within Claims 1, 4-5, and 10-11, the examiner notes that the manner of operating a device does not differentiate the apparatus from the prior art as long as the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)).
Regarding Claim 6, Kundinger shows the apparatus of claim 1 above, including one wherein the loading unit is designed as a movable loading carriage (element 28A).
Regarding Claim 7, Kundinger shows the apparatus of claim 1 above, including one wherein the movable loading unit is movable above the table device and the deposition device (element 28A).
Regarding Claim 8, Kundinger shows the apparatus of claim 1 above, including one wherein the first and second sections are arranged one behind the other (element 22A, 32).
Regarding Claim 12, Kundinger shows the apparatus of claim 1 above, including one wherein the deposition device is designed having a transport device (element 16).
Regarding Claim 13, Kundinger shows the apparatus of claim 1 above, including one wherein the table device is designed having a vertically movable table (element 28A).
Regarding Claim 14, Kundinger shows that it is known to have an arrangement for thermoforming with a thermoforming machine including the arrangement of claim 1 (element 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundinger, in view of Christensen et al. (U.S. Patent 6,367,361).
Regarding Claim 2, Kundinger shows the apparatus of claim 1 above, but he does not show an unrolling device.  Christensen et al., hereafter “Christensen,” show that it is known to have a transport system for a thermoforming machine including an unrolling device (element 20).  It would have been obvious to one of ordinary skill in the art to use Christensen’s unrolling device in Kundinger’s apparatus in order to avoid the need for an active extruder and as a result, easily feed different preformed rolls of material into the system.
Regarding Claim 3, Kundinger shows the apparatus of claim 2 above, including one wherein the arrangement has a separating device (element 18).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundinger.  Kundinger shows the apparatus of claim 1 above, but he does not show loading the material on the underside of the loading unit.  However, rearrangement of parts is held to be an obvious design choice (MPEP 2144.04 (VI)(C)), and it would have been obvious to one of ordinary skill in the art to transport the material on either the top or bottom of the loading unit as is most efficient for space and configuration parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742